 DOUGLAS AIRCRAFT CO., INC.515difficulty in ascertaining the identity of the contracting labor organza=tion but has continued to deal with the Intervenor and its local affili-ates.Under these circumstances, as part of the contract unit is un-touched by the alleged schism and the Intervenor's local affiliates con-tinue to administer the contract with active organizations, we find thatno question affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the ActsWe shall therefore dismiss thepetitions.OrderIT Is HEREBY ORDEREDthat the petitions filed herein in Cases Nos.11-RC-417, 11-RC-418, 11-RC-421, 11-RC-422, 11-RC-423, and11-RC-429 be, and they hereby are, dismissed.MEMBERSHOUSTON andMuBDocKtook no part in the considerationof the above Decision and Order.B SeeHarrisProducts Company, supra;Allied ContainerCorporation,98 NLRB 580;and cases cited therein.DOUGLAS AIRCRAFT CO., INC.'andLOCAL UNION45,INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,AFL,PETITIo.xER.CaseNo. 21-RC-2741.November 21, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before H. C. Bumgarner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer?3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section1The Employer's name appears as amended at the hearing.'District Lodge 720,International Association of Machinists, AFL, was permitted to.intervene at the hearing on the basis of its current plant-wide contract.101 NLRB No. 113.242305-53-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever a group of radio andradar electriciansfrom the existing plant-wide unit represented by the Intervenor. TheEmployer and the Intervenor oppose the severance on the groundthat the employees sought to be represented by the Petitioner arenot a true craft group and that the requested unit is thereforeinappropriate.The radio and radar electricians all work in department 597 of theEmployer's aircraft manufacturing plant at El Segundo, California.They are classifiedas radioand radar technicians and radioand radarmechanics A and B. The technicians are in labor grade 1 and themechanics are in labor grades 3 and 8. There are approximately 115employees in the group sought, a large majority of whom are A andB mechanics 8After an airplane has been completely fabricated in other partsof the plant, it is brought to department 597 for electronic installationand final operational checkup.The radio and radar group workexclusively on checking the operation of the radio and radar equip-ment in the airplane and make all adjustments and repairs necessaryto assureproper functioning.This work requires the highest type ofskills in the electrical craft, and the record shows that the techniciansand the A mechanics possess and use all such craft skills.The Bmechanics are somewhat lesser skilled and are similar to apprentices.Promotion within the group is from B mechanic to A mechanic totechnician.We are satisfied that the radio and radar employees arecraftsmen of the type ordinarily entitled to separate representationdespite a history of collective bargaining on a broader basis.However, the record shows that there are at least 40 other electri-ciansin department 597 who are also electrical craftsmen and whomthe Petitioner does not desire to represent.These employees areclassified as field and service electricians A and B, and are in thesamelabor grades, 3 and 8, as the bulk of the radio and radar employ-ees.The field and service electricians are responsible for the finaloperational checkup of all other electrical installations, describedin the record as "the big stuff" in the airplane. In other words, thefield and service electricians and the radio and radar electriciansperform the same relative functions on different types of electricalinstallations.Furthermore, in many instances, the field and serviceelectricians are in the same working groups as the radio and radaremployees.We are satisfied from the record that the field and serviceelectricians possess and use skills of the electrical craft comparableto those of the radio and radar mechanics.s The radio and radar technicians,who do not appear to constitute more than 10 percentof the group sought by the Petitioner, are the top skilled electricians in the plant. GARNER AVIATION SERVICE CORPORATION517The radio and radar electricians constitute, therefore, but a segmentof the electrical craft in the Employer's plant .4As it is well estab-lished that the Board will not find a segment of a craft to be appro-priate,5 we shall dismiss the petition.eOrderIT IsHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.'Althoughthere is a reference in the record to a maintenance electrician classificationelsewhere in the plant,the record does not establish whether or not such employees arecraftsmen.6Misprint,Inc.,90 NLRB98;LockheedAircraftCorporation,87NLRB40.See alsoThe Baldwin LocomotiveWorks,89 NLRB 403.If the field and service electricians were addedto thevoting group,the Petitioner'sshowing of interest would not be sufficient for the purpose of directing an election.GARNER AVIATION SERVICE CORPORATION AND LYNCHBURG AIR TRANS-PORT &SALES CORPORATION,VIRGINIACORPORATIONS AUTHORIZED TO DOBUSINESSIN THE STATE OF FLORIDA, D/B/A GARNER AVIATIONSERVICECORPORATION 1and'INTERNATIONAL ASSOCIATIONOFMACHINISTS,AFL, PETITIONER.Case No. 10-1C-1956.November 21, 1952Decision and OrderUpon a petition duly filed, a hearing was held before Frank E.Hamilton, Jr., hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged, under contract with the United StatesGovernment, in the operation of a facility at Bartow, Florida, whereit trains aviation cadets and performs the necessary maintenance onaircraft used in such training.Pursuant to the contract, title to allproperty and equipment is vested in the United States Government .2As additional supplies or items of equipment are needed, the Employerobtains them from the nearest Air Force depot, or if they are not thusavailable, it purchases them locally and is reimbursed by the Govern-ment for the purchase price plus freight charges.Title to suppliesor equipment thus purchased vests in the Government upon deliveryThe name of the Employer appears as amended at the hearing.The real estate on which this training base is located is leased by the Air Force fromthe city of Bartow.101 NLRB No. 102.